584 F.2d 1389
UNITED STATES of America, Appellee,v.Lonnie TURNER.  J. Justin Meehan, Appellant.
No. 78-1484.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 10, 1978.Decided Oct. 17, 1978.

J. Justin Meehan of Howard, Singer & Meehan, St. Louis, Mo., for appellant.
Robert D. Kingsland, U. S. Atty. and Bruce D. White, Asst. U. S. Atty., St. Louis, Mo., for appellee.
Before HEANEY, STEPHENSON and HENLEY, Circuit Judges.
PER CURIAM.


1
The sole issue in this appeal is whether the District Court abused its discretion by limiting the fee of counsel appointed to represent a defendant in a criminal case pursuant to the Criminal Justice Act to $250.  The trial lasted approximately one-half day.


2
We find no abuse of discretion.  The award was made pursuant to guidelines adopted on June 7, 1973 by the United States District Court for the Eastern District of Missouri, and approved by this Court on June 13, 1973.


3
The judgment of the District Court is affirmed.